Exhibit 10.2

SWIFT TRANSPORTATION COMPANY

2007 OMNIBUS INCENTIVE PLAN

AWARD NOTICE

 

GRANTEE:    [Name of Grantee] TYPE OF AWARD:   

[Incentive][Nonqualified] Stock Option

(See below and refer to the Plan for limitations)

NUMBER OF SHARES:    [                    ] EXERCISE PRICE PER SHARE:   
$[                  ] DATE OF GRANT:    [            , 20    ] EXPIRATION DATE:
   [            , 20    ]

1. Grant of Option. This Award Notice serves to notify you that Swift
Transportation Company, a Delaware corporation (the “Company”), hereby grants to
you, under the Company’s 2007 Omnibus Incentive Plan (as amended, the “Plan”),
an option (the “Option”) to purchase, on the terms and conditions set forth in
this Award Notice and the Plan, up to the number of shares set forth above (the
“Option Shares”) of the Company’s Class A Common Stock, par value $0.001 per
share (the “Common Stock”), at the price per Share set forth above (the
“Exercise Price”). The Plan is incorporated herein by reference and made a part
of this Award Notice. A copy of the Plan is available from the Company’s Chief
Financial Officer upon request. You should review the terms of this Award Notice
and the Plan carefully. The capitalized terms used in this Award Notice and not
otherwise defined herein are defined in the Plan. The sale of these securities
(Option Shares) has been registered with the Securities and Exchange Commission
(“SEC”) on Form S-8. You may obtain a copy of the S-8 registration statement,
the related prospectus and the Plan on the SEC website at www.sec.gov or you may
request a copy by emailing the Company Investor Relations at
investor_relations@swifttrans.com.

2. Term. Unless the Option is previously terminated pursuant to the terms of the
Plan, the Option will expire at the close of business on the expiration date set
forth above (the “Expiration Date”).



--------------------------------------------------------------------------------

3. Vesting and Exercisability. Subject to the terms and conditions set forth in
this Award Notice and the Plan, the Option will vest and become exercisable
commencing in accordance with the following schedule:

 

Vesting Date

  

Cumulative Percentage of

Option Shares Vested

 

First anniversary of the date of grant set forth above (“Grant Date”)

     33  1/3 % 

Second anniversary of Grant Date

     66  2/3 % 

Third anniversary of Grant Date

     100 % 

No vesting shall occur following termination of your Service (as defined in
Section 7(d)) with the Company or any Subsidiary.

4. Exercise.

(a) Method of Exercise. To the extent exercisable under Section 3, the Option
may be exercised in whole or in part, provided that the Option may not be
exercised for less than one (1) share of Common Stock in any single transaction.
The Option shall be exercised by your giving written notice of such exercise to
the Company specifying the number of Option Shares that you elect to purchase
and the Exercise Price to be paid. Upon your payment of the Exercise Price and
the Company’s determination that compliance with this Award Notice has occurred,
including compliance with such reasonable requirements as the Company may impose
pursuant to the Plan, the Company shall issue to you a certificate for the
Option Shares purchased on the earliest practicable date (as determined by the
Company) thereafter.

(b) Payment of Exercise Price. To the extent permissible under the Plan, the
Exercise Price may be paid as follows:

(i) In United States dollars in cash or by check, bank draft, or money order
payable to the Company;

(ii) At the sole discretion of the Committee, through the delivery of shares of
Common Stock with an aggregate Fair Market Value at the date of such delivery
equal to the Exercise Price, provided, however, that you have held such shares
of Common Stock for a sufficient period of time, as determined by the Committee
in its discretion, that delivery of such shares will not result in an adverse
accounting charge to the Company;

(iii) Subject to any and all limitations imposed by the Committee from time to
time (which limitations may not be uniform with respect to you and other
Participants in the Plan), a “cashless exercise,” whereby you would
(A) irrevocably instruct a broker or dealer to sell, on your behalf, Option
Shares to be issued upon exercise pursuant to this Award Notice and deliver cash
sale proceeds derived therefrom to the Company in payment of the Exercise Price
and (B) direct the Company to deliver such Option Shares directly to such broker
or dealer;

(iv) Any other method approved or accepted by the Committee in its sole
discretion, subject to any and all limitations imposed by the Committee from
time to time (which limitations may not be uniform with respect to you and other
Participants in the Plan); or

 

2



--------------------------------------------------------------------------------

(v) At the sole discretion of the Committee, in any combination of
Section 4(b)(i), 4 (b)(ii), 4(b)(iii), and 4(b)(iv) above.

The Committee in its sole discretion shall determine acceptable methods for
surrendering Common Stock or Option Shares as payment upon exercise of the
Option and may impose such limitations and conditions on the use of Common Stock
or Option Shares to exercise the Option as it deems appropriate. Among other
factors, the Committee will consider the restrictions of Rule 16b-3 of the
Exchange Act, Section 402 of the Sarbanes-Oxley Act, and any successor laws,
rules, or regulations.

(c) Withholding. The exercise of the Option is conditioned upon your making
arrangements satisfactory to the Company for the payment to the Company of the
amount of all taxes required by any governmental authority to be withheld and
paid over by the Company to the governmental authority on account of the
exercise. The payment of such withholding taxes to the Company may be made by
one or any combination of the following methods: (i) in cash or by check,
(ii) by the Company withholding such taxes from any other compensation owed to
you by the Company or any Subsidiary, (iii) pursuant to a cashless exercise
program as contemplated in Section 4(b)(iii) above, or (iv) any other method
approved or accepted by the Committee in its sole discretion, subject, in the
case of Section 4(c)(iii) and this Section 4(c)(iv), to any and all limitations
imposed by the Committee from time to time (which limitations may not be uniform
with respect to you and other Participants in the Plan) as contemplated in
Section 4(b)(iii) and Section 4(b)(iv) above.

5. Effect of Death. In the event of your death prior to the complete exercise of
the Option, the remaining portion of the Option may be exercised in whole or in
part, subject to all of the conditions on exercise imposed by the Plan and this
Award Notice, within one (1) year after the date of your death, but only: (a) by
your estate, (b) to the extent that the Option was vested and exercisable on the
date of your death, and (c) prior to the close of business on the Expiration
Date of the Option (if earlier than one year after the date of your death). Any
portion of the Option that has not vested prior to your death shall be forfeited
as of the date of your death.

6. Effect of Disability. In the event of your Disability (as defined below)
prior to the complete exercise of the Option, the remaining portion of the
Option may be exercised in whole or in part, subject to all of the conditions on
exercise imposed by the Plan and this Award Notice, within one (1) year after
the date of your Disability, but only: (a) to the extent that the Option was
vested and exercisable on the date of your Disability, and (b) prior to the
close of business on the Expiration Date of the Option (if earlier than one year
after the date of your Disability). The term “Disability” means you are
permanently and totally disabled within the meaning of Section 22(e)(3) of the
Code. Any portion of the Option that has not vested prior to your Disability
shall be forfeited as of the date of your Disability.

7. Effect of Other Termination.

(a) With Cause. Upon termination of your Service (as defined in Section 7(d)) by
the Company or a Subsidiary for Cause (as defined in Section 7(c)) prior to the
complete exercise of the Option, the remaining portion of the Option, whether or
not then exercisable, shall be forfeited as of the date of such termination and
shall no longer be exercisable on or after such date of termination.

 

3



--------------------------------------------------------------------------------

(b) Without Cause. Upon (i) your voluntary termination of Service for any reason
other than your death or Disability or (ii) termination of your Service by the
Company or a Subsidiary for any reason other than for Cause prior to the
complete exercise of the Option, the remaining portion of the Option may be
exercised in whole or in part, subject to all of the conditions on exercise
imposed by the Plan and this Award Notice, within three (3) months after the
date of such termination, but only: (A) to the extent that the Option was vested
and exercisable on the date of such termination and (B) prior to the Expiration
Date of the Option (if earlier than three months after the later of the date of
such termination). Any portion of the Option that has not vested prior to
termination of your Service shall be forfeited as of the date of your
termination.

(c) “Cause” Defined. The term “Cause” means (i) your willful and continued
failure substantially to perform your duties with the Company or a Subsidiary
after written warnings identifying the lack of substantial performance are
delivered to you to identify the manner in which the Company or a Subsidiary
believes that you have not substantially performed your duties, (ii) your
willful engaging in illegal conduct which is materially and demonstrably
injurious to the Company or any Subsidiary, (iii) your commission of a felony,
(iv) your material breach of a fiduciary duty owed by you to the Company or any
Subsidiary, (v) your intentional, unauthorized disclosure to any person of
confidential information or trade secrets of a material nature relating to the
business of the Company or any Subsidiary, (vi) your material breach of any
employment agreement between you and the Company or any Subsidiary, or
(vii) your engaging in any conduct that the Company’s or a Subsidiary’s written
rules, regulations, or policies specify as constituting grounds for discharge.

(d) “Service” Defined. For purposes of this Agreement, unless otherwise
(i) determined by the Committee, or (ii) set forth in an employment agreement or
any other written agreement between you and the Company or any Subsidiary, you
will be deemed to be in “Service” to the Company so long as you render
continuous service on a periodic basis to the Company (or to any Subsidiary of
the Company) in the capacity of an Employee, Director, Consultant, or other
advisor (but, in the case of a Consultant or other advisor, only in the
discretion of the Committee and only if there was some initial Service as an
Employee or Director). You will be considered to be an Employee for so long as
you remain in the employ of the Company or any Subsidiary of the Company. Except
as otherwise (A) determined by the Committee, or (B) set forth in an employment
agreement or any other written agreement between you and the Company or any
Subsidiary, your Service with the Company shall be deemed terminated if your
leave of absence (including military or other bona fide leave of absence)
extends for more than 90 days and your continued Service with the Company is not
guaranteed by contract or statute; provided that whether an authorized leave of
absence, or absence in military or government service, shall constitute
termination of Service shall be determined by the Committee in its absolute
discretion.

 

4



--------------------------------------------------------------------------------

8. Effect of Change In Control; Tender Offers, Etc.

(a) In General. Notwithstanding Section 3 and (i) except as otherwise provided
in a written employment agreement or other written agreement between you and the
Company or any Subsidiary, and (ii) unless otherwise provided by the Board in
connection with a Change in Control (as defined in Section 8(b)), if the
Acquirer (as defined below) in a Change In Control does not either assume the
Company’s obligations under this Option and/or substitute for this Option a
substantially equivalent option for the Acquirer’s securities, then the unvested
portion of this Option shall be immediately vested and exercisable in full
immediately prior to the consummation of the Change In Control. The vesting and
exercise of this Option that is permissible solely by reason of this
Section 8(a) shall be conditioned upon the consummation of the Change In
Control. Unless otherwise provided by the Board, this Option shall terminate and
cease to be outstanding effective as of the consummation of the Change In
Control to the extent that it is neither (A) assumed by or substituted for by
the Acquirer in connection with the Change In Control nor (ii) vested
and/or exercised by you in connection with the consummation of the Change In
Control. For purposes of this Section 8, the term “Acquirer” means the person or
entity that is the surviving, continuing, successor or purchasing person or
entity, as the case may be, in the Change In Control.

(b) “Change In Control” Defined. Unless otherwise set forth in an employment
agreement or any other written agreement between you and the Company or any
Subsidiary, the term “Change In Control” means the occurrence of any of the
following:

(i) A change in control of the Company of a nature that would be required to be
reported (i) in response to Item 6(e) of Schedule 14A of Regulation 14A under
the Exchange Act (or any successor provisions or reports thereunder), (ii) in
response to Item 5.01 of Form 8-K as in effect on the Grant Date, as promulgated
under the Exchange Act (or any successor provisions or reports thereunder), or
(iii) in any other filing by the Company with the Securities and Exchange
Commission.

(ii) A transaction or series of transactions after the Grant Date in which any
“person” within the meaning of Section 13(d)(3) and Section 14(d)(2) of the
Exchange Act, other than a Permitted Holder (as defined in Section 8(c)) is or
becomes the “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the outstanding securities of the
Company ordinarily having the right to vote in the election of directors;
provided, however, that the following will not constitute a Change In Control:
(A) any acquisition by any person or entity if, immediately following such
acquisition, more than seventy-five percent (75%) of the outstanding securities
of the Acquiror (or the parent thereof) ordinarily having the right to vote in
the election of directors is beneficially owned by all or substantially all of
those persons who, immediately prior to such acquisition, were the beneficial
owners of the outstanding securities of the Company ordinarily having the right
to vote in the election of directors; (B) any acquisition directly from the
Company; (C) any acquisition of voting securities by the Company, including any
acquisition that, by reducing the number of shares outstanding, is the sole
cause for increasing the percentage of shares beneficially owned by any such
person to more than the percentage set forth above; (D) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company; (E) any acquisition by any person
pursuant to a transaction that complies with clauses (A), (B) and (C) of
Section 8(b)(iii); or (F) any transaction, acquisition, or other event that the
Board (as constituted immediately prior to such person becoming such a
beneficial owner) determines, in its sole discretion, does not constitute a
Change In Control in such a situation.

 

5



--------------------------------------------------------------------------------

(iii) Consummation by the Company of a Business Combination (as defined below)
unless, following such Business Combination, (A) more than seventy-five percent
(75%) of the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors or managers of the
entity resulting from such Business Combination (including without limitation,
an entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) is represented by voting securities of the Company that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by voting securities into which such previously outstanding
voting securities of the Company were converted pursuant to such Business
Combination) and such ownership of voting power among the holders thereof is in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Company’s voting securities, (B) no person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of the then-outstanding voting securities of
the entity resulting from such Business Combination except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors or managers of the entity
resulting from such Business Combination were members of the Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination. For purposes of this Section 8(b)(iii),
“Business Combination” means a reorganization, merger or consolidation of the
Company with another person or sale or other disposition of all or substantially
all of the assets of the Company to any person other than to a Subsidiary or a
Permitted Holder or the acquisition of assets of another corporation.

(iv) Upon the approval by the Company’s stockholders of a complete liquidation
and dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company other than to a Subsidiary.

Notwithstanding the foregoing, however, if this Award Option is intended to
comply with Section 409A of the Code, the term “Change In Control” shall mean a
change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, as defined
under Treasury Regulation Section 1.409A-3(i)(5), as such definition may be
modified by subsequent Treasury Regulations or other guidance.

 

6



--------------------------------------------------------------------------------

(c) “Permitted Holder” Defined. The term Permitted Holder means (i) Jerry Moyes,
Vickie Moyes and their respective estates, executors and conservators, (ii) any
trust (including the trustee thereof) established for the benefit of Jerry
Moyes, Vickie Moyes or any children (including adopted children) thereof,
(iii) any such children upon transfer from Jerry Moyes or Vickie Moyes, or upon
distribution from any such trust or from the estates of Jerry Moyes or Vickie
Moyes, and (iv) any corporation, limited liability company or partnership the
sole stockholders, members or partners of which are Permitted Holders.

(d) Tender Offers, Etc. The Committee, in its discretion (i) may accelerate
vesting of all or any portion of the Option so that any shares of Common Stock
issuable upon exercise of this Option can be tendered in response to a tender
offer for, or a request or invitation to tender of, greater than 50% of the
outstanding Common Stock of the Company or (ii) may provide that all or any
portion of this Option may be surrendered in a merger, consolidation or share
exchange involving the Company (other than a transaction that would result in a
Change In Control), provided that the securities or other consideration received
in exchange thereof shall thereafter be subject to such restrictions and
conditions as may be determined by the Committee, in its discretion.

9. Notice of Disposition of Shares. If this Option is intended to be an
Incentive Stock Option, you hereby agree that you shall promptly notify the
Company of the disposition of any of the Option Shares acquired upon exercise of
the Option, including a disposition by sale, exchange, gift, or transfer of
legal title, if such disposition occurs within two (2) years from the Grant Date
or within one (1) year from the date that you exercise the Option and acquire
such Option Shares.

10. Nonassignability. The Option may not be alienated, transferred, assigned, or
pledged. Except as otherwise provided by Section 5 of this Award Notice, the
Option is only exercisable by you during your lifetime.

11. Limitation of Rights. You will not have any rights as a stockholder with
respect to the Option Shares until you become the holder of record of such
shares by exercising the Option. Neither the Plan, the granting of the Option,
nor this Award Notice gives you any right to remain in the employment of the
Company or any Subsidiary.

12. Rights of the Company and Subsidiaries. This Award Notice does not affect
the right of the Company or any Subsidiary to take any corporate action
whatsoever, including without limitation its right to recapitalize, reorganize,
or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, shares of Common Stock, or other securities,
including preferred stock, or options therefore, dissolve or liquidate, or sell
or transfer any part of its assets or business.

13. Restrictions on Issuance of Shares. If the number of Option Shares covered
by this Award Notice (individually, or in combination with other Awards granted
under the Plan) exceeds, as of the Grant Date, the number of shares of the
Company’s Common Stock that may be issued under the Plan without stockholder
approval, then this Option shall be void with respect to such excess shares
unless the Company obtains stockholder approval of an amendment to the Plan
increasing the number of shares of Common Stock issuable under the Plan prior to
the exercise of this Option with respect to such excess shares. If at any time
the Company determines that the listing, registration, or qualification of the
Option Shares upon any securities exchange or quotation system, or under any
state or federal law, or the approval of any governmental agency, is necessary
or advisable as a condition to the exercise of the Option, the Option may not be
exercised in whole or in part unless and until such listing, registration,
qualification, or approval shall have been effected or obtained free of any
conditions not acceptable to the Company.

 

7



--------------------------------------------------------------------------------

14. Right to Repurchase Upon Triggering Event.

(a) The Company, at its discretion, may repurchase the Option Shares if a
Triggering Event, as defined below, occurs. The Company shall exercise its
rights hereunder by written notification to you to be given within one hundred
eighty (180) days after the Board becomes aware of a Triggering Event provided,
if you have held the Option Shares for less than six (6) months, then the
Company’s rights hereunder shall be exercised solely by giving written
notification to you within the one hundred eighty (180) day period measured from
the date as of which the six (6) months have passed.

(b) A “Triggering Event” shall mean your employment is involuntarily terminated
(or voluntarily terminates) because you are convicted for fraud, embezzlement,
theft, or breach of any fiduciary duty. A repurchase of Option Shares in the
event of a Triggering Event shall be for the Exercise Price.

(c) The failure of the Company to exercise its right to repurchase with respect
to one event shall not preclude later exercise of the right to repurchase with
respect to another event provided that all of the conditions of such later
exercise set forth above have been met.

15. Plan Controls. The Option is subject to all of the provisions of the Plan,
which is hereby incorporated by reference, and is further subject to all the
interpretations, amendments, rules, and regulations that may from time to time
be promulgated and adopted by the Committee pursuant to the Plan. In the event
of any conflict among the provisions of the Plan and this Award Notice, the
provisions of the Plan will be controlling and determinative.

16. Amendment. Except as otherwise provided by the Plan, the Company may only
alter, amend, or terminate the Option with your consent.

17. Governing Law. This Award Notice shall be governed by and construed in
accordance with the laws of the State of Delaware, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.

 

8



--------------------------------------------------------------------------------

18. Notices. All notices and other communications to the Company required or
permitted under this Award Notice shall be written, and shall be either
delivered personally or sent by registered or certified first-class mail,
postage prepaid and return receipt requested, or by telex or telecopier,
addressed to the Company’s office at 2200 South 75th Avenue, Phoenix, Arizona
85043, Attn: Chief Financial Officer. Each such notice and other communication
delivered personally shall be deemed to have been given when delivered. Each
such notice and other communication delivered by mail shall be deemed to have
been given when it is deposited in the United States mail in the manner
specified herein, and each such notice and other communication delivered by
telex or telecopier shall be deemed to have been given when it is so transmitted
and the appropriate answer back is received.

* * * * * * * * * *

Dated: [            , 20    ].

 

SWIFT TRANSPORTATION COMPANY By:  

 

Printed Name:  

 

Title:  

 

 

9



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and the Company regarding the Options granted by this Award Notice and that
this Award Notice and the Plan supersede all prior oral and written agreements
on that subject.

Dated: [            , 20    ].

 

Grantee:

 

 

10